COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Connie Al-Abady v. Highland Village LP, Highland Village GP, LLC,
                         and Fairfax Management

Appellate case number:   01-19-00735-CV

Trial court case number: 2017-252425

Trial court:             61st District Court of Harris County

       The motion for reconsideration en banc is denied.


       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_________
                   Acting for the Court


Panel consists of Chief Justice Radack, and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Date: October 21, 2021